NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with Examiner’s Amendment addressing an interview with applicant 11 May 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Vyas on 11 May 2022.  During the interview, it was noted that applicant submitted a response 26 November 2021, which was not entered.  Upon cursory review the examiner noted the response was unsigned and contacted applicant to confirm the intent of the response and, though non-compliant, is considered a bona-fide attempt at a response.  Applicant agreed to accept claim 9 as provided and cancel claims 13-15.  For clarity of the record and for compliance purposes, claim 9 will be cancelled and its language will be reproduced without additional amendment as new claim 16.
The application has been amended as follows: 

For the response dated 26 November 2021:
Claims 9 and 13-15: cancelled

Claim 16 (new): An apparatus for supporting a vine of a plant comprising: 
A. a single stake having a first flange and a second flange forming an L-shaped cross section, 
said single stake being configured to be installed substantially perpendicularly into the ground, 
said single stake having a plurality of holes spaced a first distance apart along said first flange, 
B. a first post having a first side, a second side, a third side and a fourth side forming a rectangular cross section, said third side being opposite said first side and fourth side being opposite said second side, 
said first post having a length and further having a plurality of holes spaced along said length, said plurality holes of said first post extending from said first side to said third side at a second distance, said second distance being substantially the same as said first distance; 
C. a second post substantially identical to said first post; 
D. a connection piece having a first flange and a second flange forming an L-shaped cross section, 
said connection piece having a first longitudinal end and a second longitudinal end, said connection piece having a first aperture extending through said first flange proximate said first longitudinal end and a second aperture extending through said second flange proximate said second longitudinal end; 
E. a plurality of braces, each said brace extending in a direction transverse with respect to a longitudinal axis of said respective post, each said brace configured to support said vine; and 
F. whereby said first post is configured to connect to said single stake via screws or bolts and nuts, and said second post is configured to connect to said first post via said connection piece using screws or bolts or nuts.

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the stake made of the first and second flange, holes, post having four sides, holes in the post as claimed, the second post that is substantially identical to the first post, the connection piece, braces, the specifics of each of these limitation and how these limitations interrelate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With the above amendment and for the reasons provided, the following is the final status of the claims:
Claims 1-15 are cancelled.
Claim 16 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649